Citation Nr: 1129080	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-33 832A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio 


THE ISSUE

Entitlement to payment or reimbursement for medical care provided by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Medical Center in Ann Arbor, Michigan.  However, the Board notes that jurisdiction over the appeal resides with the RO in Cleveland, Ohio, because the Veteran lives in Toledo, Ohio.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that the Veteran received authorization from VA prior to receiving the medical care provided by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008, or he or anyone acting on his behalf sought post-treatment authorization from VA within 72 hours of the medical care provided by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008, and authorization was given.  

2.  The preponderance of the competent and credible evidence of record does not show that the medical care provided the Veteran by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008, was rendered in a medical emergency of such nature that delay would have been hazardous to life or health.

3.  The preponderance of the competent and credible evidence of record does not show that the medical care provided the Veteran by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008, was for treatment of a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  



CONCLUSION OF LAW

The criteria for payment or reimbursement for medical care provided by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008, have not been met.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5100, 5101, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.53, 17.54, 17.120, 17.121, 17.130, 17.1000, 17.1001, 17.1002, 17.1003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, obtaining a medical opinion.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that because the current claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the above, the Board has reviewed the case for purposes of ascertaining that the claimant has had a fair opportunity to present argument and evidence in support of his claim for reimbursement of medical expenses and concludes that he has.  

Specifically, a review of the record on appeal shows that there is no issue as to providing an appropriate application form.  Moreover, while a review of the record on appeal does not show that the Veteran was provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the 38 U.S.C.A. § 5103(a) notice letter attached to the October 2008 decision and the October 2008 statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the agency of original jurisdiction has obtained and associated with the claims file all the records related to the Veteran's medical care at Saint Vincent Medical Group from March 26, 2008, to March 28, 2008.  The agency of original jurisdiction also obtained a medical opinion in October 2008 which is adequate to allow the Board to adjudicate the claim because it was provided after a review of the relevant private medical records found in the claims file.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that there are no identified, available, and pertinent evidence which is not currently part of the claim's file.  Hence, VA has fulfilled its duty to assist the claimant in the prosecution of his claim and adjudication of this appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


The Merits of the Claim

The Veteran claims that he is entitled to payment or reimbursement of the costs of the medical care provided by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008.  In substance, the Veteran and his representative in writings to VA claimed that he is entitled to reimbursement of these monies because he is a Veteran who was enrolled in the VA health care system (since January 2006 at 60 years of age), he has no health insurance to pay for these medical bills, and the service in question was rendered in a medical emergency.  As to the medical emergency, the Veteran reported that on March 26, 2008, he was seeing his cardiologist for a follow-up appointment after having a myocardial infarction in February 2008, his cardiologist noted swelling in his lower left leg and sent him immediately to Saint Vincent Medical Group to have an ultrasound, and that ultrasound revealed a blood clot that could have killed him if he had not been immediately admitted for treatment.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Prior Authorization

If VA facilities are not capable of furnishing hospital care or medical services, VA may contract with a non-VA facility in order to provide the required care.  38 U.S.C.A. §§ 1703, 1710.  Non-VA care may be paid for by VA if VA authorizes the care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. §§ 17.52, 17.53.  That section provides, in pertinent part, that:

[t]he admission of a [V]eteran to a non-[VA] hospital at [VA] expense must be authorized in advance.  In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the [V]eteran or by others in his or his behalf is dispatched to the [VA] . . . within 72 hours after the hour of admission . . . (Emphasis added)

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As reported above, the Veteran and his representative in writings to VA alleged, in substance, that he is entitled to payment or reimbursement of the costs of the medical care provided by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008, because he was sent for treatment by his cardiologist for a left leg blood clot that could have killed him.  However, the Veteran does not claim and the record does not show that he received pre-treatment authorization from VA for his treatment at Saint Vincent Medical Group from March 26, 2008, to March 28, 2008.  Moreover, the Veteran does not claim and the record does not show that he or anyone acting on this behalf sought post-treatment authorization from VA within the meaning of 38 C.F.R. § 17.54 (i.e., within 72 hours) and, if so, authorization was given.  

Therefore, regardless of whether or not the treatment was for an emergency as defined by law, the Board finds that the preponderance of the evidence is against the claim of entitlement to reimbursement because of prior authorizations.  38 C.F.R. §§ 17.52, 17.53, 17.54.  Accordingly, the Veteran may recover the expenses associated with such treatment only if he qualifies for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

Unauthorized Medical Expenses

In this regard, the Board notes that under the current laws and regulations governing reimbursement of unauthorized medical expenses found at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the Veteran must satisfy each of three regulatory conditions:  

(a) [The c]are or services . . . were rendered . . .
(1) [For a]n adjudicated service-connected disability[;] 
(2) [For] a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability[;] 
(3) [For a]ny disability of a [V]eteran if the [V]eteran has a total disability permanent in nature resulting from a service-connected disability . . . [; or]
(4) [For a]ny illness, injury, or dental condition of a [V]eteran who - 
(A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and
(B) is medically determined to have been be in need of care or treatment . . .; and

(b) . . . emergency treatment not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) . . . VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused . . .

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (Emphasis added).  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

The Board will first address whether the treatment received by the Veteran was emergent in nature.  Treatment records from Saint Vincent Medical Group note that the claimant, when first seen on March 26, 2008, reported a one week history of gradual left lower extremity swelling with a history of a myocardial infarction three weeks earlier.  However, it was also noted that the Veteran arrived ambulatory with a steady gait, appeared comfortable, was alert and oriented, appeared in no acute distress, was well appearing, and had normal blood pressure and respiratory rate.  Examination was also otherwise within normal limits except for the 2+ edema in the left lower extremity.  The diagnosis was deep vein thrombosis.  The Veteran was admitted for treatment and placed on intravenous medication with good results.  

Furthermore, while a VA healthcare professional opined in May 2008 that it was "possible" that the Veteran was having a medical emergency at that time such that a delay would have been hazardous to life or health, the same examiner opined in October 2008 that the claimant was not having a medical emergency at that time and he was stable enough to come to the VA's emergency room.  In both May 2008 and October 2008, the VA healthcare professional also opined that the Veteran could have come to VA at any time during the week that his left lower extremity was gradually swelling.  

Initially, the Board finds that the use of the word "possible" in the May 2008 opinion makes that opinion too equivocal to be credible medical evidence.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Also see Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  

Therefore, the Board finds the subsequent October 2008 opinion by the same healthcare professional (i.e., that the Veteran was not having a medical emergency) is not equivocal in any way; it is the most competent and credible medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).

While the Veteran and his representative have claimed otherwise, the Board finds that that these lay opinions are not competent and credible because whether or not a medical problem is an emergency requires special medical knowledge and because providing the opinion cannot be made based on symptoms which are observable to the naked eye by a lay person.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, supra.  The Board also finds the October 2008 VA opinion more competent and credible than the Veteran and his representative's statements because it was made by a healthcare professional.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Accordingly, because the preponderance of the evidence is against the conclusion that the treatment the Veteran received was for an emergency, VA is precluded from paying or reimbursing these private medical expenses. 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

Next the Board will analyze the Veteran's claim under the provisions of The Veterans Millennium Health Care and Benefits Act.

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active  Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the Veteran in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities must show that his treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have  reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the  time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

See 38 C.F.R. § 17.1002 (Emphasis added).  Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

With respect to whether a prudent layperson would have reasonably expected that a delay in seeking medical attention would be hazardous, the Board again notes that while a VA healthcare professional opined in May 2008 that it was "possible" that the Veteran was having a medical emergency at that time such that a delay would have been hazardous to life or health, the same examiner opined in October 2008 that the claimant was not having a medical emergency at that time and he was stable enough to come to the VA's emergency room.  In both May 2008 and October 2008, the VA healthcare professional also opined that the Veteran could have come to VA at any time during the week that his left lower extremity was gradually swelling.  Furthermore, as explained above, the Board finds the subsequent unequivocal October 2008 opinion the most competent and credible medical evidence of record.  See Bloom, supra; Tirpak, supra; Owens, supra.

Moreover, treatment records from Saint Vincent Medical Group from March 26, 2008, to March 28, 2008, note that the claimant, when first seen on March 26, 2008, reported a one week history of gradual left lower extremity swelling with a history of a myocardial infarction three weeks earlier.  However, it was also noted that the Veteran arrived ambulatory with a steady gait, appeared comfortable, was alert and oriented, appeared in no acute distress, was well appearing, and had normal blood pressure and respiratory rate.  Examination was also otherwise within normal limits except for the 2+ edema in the left lower extremity.  The diagnosis was deep vein thrombosis and the Veteran was admitted for treatment and placed on intravenous medication with good results. 

The Board finds that these medical records, which do not show that a prudent layperson would have reasonably expected that a delay in seeking medical attention would be hazardous, are of greater probative value than any later statements from the Veteran and his representative that it was.  See Jandreau, supra; Buchanan, supra; Charles, supra; Espiritu, supra.  The Board finds that any assertion by the Veteran and his representative that his medical condition was of such severity that a prudent person would conclude that a delay in medical treatment would pose a hazard to his life or health are not supported by the contemporaneous treatment records which not only shows that the Veteran waited a week before seeking treatment for the swelling in his left lower extremity but when seen at Saint Vincent Medical Group on March 26, 2008, was ambulatory, was well appearing, appeared comfortable, and was in no acute distress.  Id.

Accordingly, because the failure to satisfy any one of the above criteria precludes VA from paying or reimbursing of these medical expenses, the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of The Veterans Millennium Health Care and Benefits Act.  See 38 C.F.R. § 17.1002.

Conclusion

While the Board is sympathetic to the appellant's arguments, we are bound by the criteria set forth above, and a review of all the potentially applicable laws and regulations does not reveal a provision under which payment or reimbursement of the medical expenses in question may be made by VA.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing, Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of medical care provided by Saint Vincent Medical Group from March 26, 2008, to March 28, 2008, is denied.

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


